Name: 78/691/EEC: Third Council Decision of 25 July 1978 on the equivalence of seed potatoes produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-08-26

 Avis juridique important|31978D069178/691/EEC: Third Council Decision of 25 July 1978 on the equivalence of seed potatoes produced in third countries Official Journal L 236 , 26/08/1978 P. 0010 - 0012 Greek special edition: Chapter 03 Volume 22 P. 0163 ++++ ( 1 ) OJ N 125 , 11 . 7 . 1966 , P . 2320/66 . ( 2 ) OJ N L 261 , 14 . 10 . 1977 , P . 21 . ( 3 ) OJ N L 186 , 16 . 8 . 1972 , P . 43 . ( 4 ) OJ N L 164 , 27 . 6 . 1975 , P . 43 . ( 5 ) OJ N L 26 , 31 . 1 . 1977 , P . 20 . THIRD COUNCIL DECISION OF 25 JULY 1978 ON THE EQUIVALENCE OF SEED POTATOES PRODUCED IN THIRD COUNTRIES ( 78/691/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/403/EEC OF 14 JUNE 1966 ON THE MARKETING OF SEED POTATOES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 77/648/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 15 ( 1 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , BY DECISIONS 72/294/EEC ( 3 ) AND 75/370/EEC ( 4 ) , THE COUNCIL HAS DECLARED THAT SEED POTATOES HARVESTED AND OFFICIALLY CONTROLLED IN AUSTRIA , SWITZERLAND AND POLAND AFFORD THE SAME ASSURANCES AS SEED POTATOES HARVESTED AND CONTROLLED WITHIN THE COMMUNITY ; WHEREAS THE VALIDITY OF THIS EQUIVALENCE EXPIRES ON 30 JUNE 1978 ; WHEREAS , HOWEVER , SUCH EQUIVALENCE SHOULD BE RETAINED FOR A FURTHER THREE YEARS SINCE THE CONDITIONS ON WHICH THE COMMUNITY FINDINGS WERE BASED AT THE OUTSET ARE STILL FULFILLED ; WHEREAS THIS DECISION DOES NOT PREVENT COMMUNITY FINDINGS FROM BEING REVOKED OR THE PERIOD OF THEIR VALIDITY FROM NOT BEING EXTENDED IF IT BECOMES APPARENT THAT THE CONDITIONS ON WHICH SUCH FINDINGS ARE BASED ARE NOT OR ARE NO LONGER FULFILLED ; WHEREAS , THEREFORE , FURTHER PRACTICAL INFORMATION ON SEED POTATOES PRODUCED IN THE ABOVEMENTIONED COUNTRIES SHOULD BE OBTAINED BY GROWING AND CHECKING SAMPLES OF SUCH SEED WITHIN THE FRAMEWORK OF COMPARATIVE COMMUNITY TESTS ; WHEREAS THIS DECISION DOES NOT AFFECT REQUIREMENTS WHICH MEMBER STATES WILL ESTABLISH UNDER COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF ORGANISMS HARMFUL TO PLANTS OR PLANT PRODUCTS ( 5 ) , HAS ADOPTED THIS DECISION : ARTICLE 1 IT IS HEREBY DECLARED THAT , WHERE THE SPECIAL CONDITIONS LAID DOWN IN THE ANNEX HERETO ARE SATISFIED , THE SEED POTATOES WHICH ARE HARVESTED IN THE COUNTRIES SPECIFIED IN THE ANNEX AND OFFICIALLY CONTROLLED BY THE AUTHORITIES LISTED THEREIN AND WHICH BELONG TO THE CATEGORIES SPECIFIED THEREIN ARE EQUIVALENT TO SEED POTATOES OF CORRESPONDING CATEGORIES HARVESTED WITHIN THE COMMUNITY AND COMPLY WITH DIRECTIVE 66/403/EEC . ARTICLE 2 THIS DECISION SHALL APPLY FROM 1 JULY 1978 TO 30 JUNE 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 JULY 1978 . FOR THE COUNCIL THE PRESIDENT H . J . ROHR ANNEX : SEE O.J . N L 236 OF 26 . 8 . 78